IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Corey Gray,                                   :
                             Petitioner       :
                                              :
                     v.                       :
                                              :
Pennsylvania Board of Probation               :
and Parole,                                   :    No. 2042 C.D. 2016
                        Respondent            :    Submitted: June 16, 2017


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                        FILED: July 28, 2017

              Corey Gray (Gray) petitions this Court for review of the Pennsylvania
Board of Probation and Parole’s (Board) June 20, 2016 decision denying his request
for administrative relief. The sole issue before this Court is whether the Board erred
by failing to give Gray credit for the time he spent incarcerated in state custody from
July 13, 2015 to December 30, 2015.1 After review, we affirm.
              Gray is an inmate currently incarcerated at the State Correctional
Institution (SCI) - Frackville. On September 16, 2014, Gray was released on parole
with a maximum sentence release date of August 1, 2015 (Original Sentence). On
December 17, 2014, the Harrisburg Police arrested Gray on a driving with a
suspended/revoked license charge, and drug charges including inter alia
manufacture/delivery/possession with intent to deliver or manufacture (New

       1
         Gray’s counsel raised two additional issues in the Argument section of his brief which he
also properly conceded therein. Moreover, Gray’s pro se petition for review only contains the
above-stated issue. Accordingly, our analysis herein is limited to the one issue.
Charges). That same date, the Board lodged a warrant to commit and detain Gray
based on the New Charges. On December 17, 2014, Gray waived the Board’s
detention hearing. Gray did not post bail on the New Charges.
              On July 13, 2015, Gray pled guilty to the New Charges and received a
15 to 60-month sentence on the manufacture/delivery/possession with intent to
deliver or manufacture charge, a concurrent 15 to 60-month sentence on the
remaining drug charges, and no further penalty on the driving with a
suspended/revoked license charge. Gray was returned to SCI-Camp Hill on July 28,
2015. On November 6, 2015, Gray signed a waiver concerning his rights to counsel
and a revocation hearing, and admitted to his convictions. On December 30, 2015,
the second Board member voted to accept Gray’s admissions and commit him as a
convicted parole violator (CPV).
              By January 6, 2016 decision (mailed January 19, 2016), the Board
recalculated Gray’s maximum sentence release date to November 15, 2017. On
February 9, 2016, Gray submitted a pro se administrative appeal challenging the
Board’s decision recommitting him as a CPV. On June 20, 2016, the Board denied
Gray’s request for administrative relief. Gray appealed to this Court.2
              Gray argues that because he was sentenced on the New Charges on July
13, 2015, and returned to the SCI on July 28, 2015, and an inmate must serve his
original sentence before his new sentence, see Section 6138(a)(5)(i) of the Prisons
and Parole Code (Parole Code),3 his time served between either July 13 or July 28,
2015, and December 30, 2015 should be credited to his Original Sentence. We
disagree.

       2
         “Our scope of review of the Board’s decision denying administrative relief is limited to
determining whether necessary findings of fact are supported by substantial evidence, an error of
law was committed, or constitutional rights have been violated.” Fisher v. Pa. Bd. of Prob. &
Parole, 62 A.3d 1073, 1075 n.1 (Pa. Cmwlth. 2013).
       3
         61 Pa.C.S. § 6138(a)(5)(i).
                                               2
           Section 6138(a) of the Parole Code provides, in relevant part:

           Convicted violators.--
           (1) A parolee under the jurisdiction of the [B]oard released
           from a correctional facility who, during the period of parole
           or while delinquent on parole, commits a crime punishable
           by imprisonment, for which the parolee is convicted or
           found guilty by a judge or jury or to which the parolee
           pleads guilty or nolo contendere at any time thereafter in a
           court of record, may at the discretion of the [B]oard be
           recommitted as a parole violator.
           (2) If the parolee’s recommitment is so ordered, the
           parolee shall be reentered to serve the remainder of the term
           which the parolee would have been compelled to serve had
           the parole not been granted . . . .
           ....
           (4) The period of time for which the parole violator is
           required to serve shall be computed from and begin on the
           date that the parole violator is taken into custody to be
           returned to the institution as a parole violator.
           (5) If a new sentence is imposed on the parolee, the
           service of the balance of the term originally imposed by
           a Pennsylvania court shall precede the commencement
           of the new term imposed in the following cases:
             (i) If a person is paroled from a[n SCI] and the new
             sentence imposed on the person is to be served in the
             [SCI].
61 Pa.C.S. § 6138(a) (text emphasis added).
           This Court, however, in [Campbell v. Pennsylvania Board
           of Probation and Parole, 409 A.2d 980 (Pa. Cmwlth.
           1980)], held that where the Board . . . recommits a [CPV] to
           serve the balance of an original sentence before beginning
           service of a new term, the prisoner’s service of backtime
           on the original sentence must be computed from the
           date the Board revokes the prisoner’s parole. The Court
                                        3
            further noted in Campbell that the time served by the
            prisoner prior to the date parole is revoked must be
            applied to the new sentence.

Wilson v. Pa. Bd. of Prob. & Parole, 124 A.3d 767, 770 (Pa. Cmwlth. 2015) (quoting
Hill v. Pa. Bd. of Prob. & Parole, 683 A.2d 699, 701-02 (Pa. Cmwlth. 1996)).
            Here, the Board revoked Gray’s parole on December 30, 2015, the date
on which the second Board member voted to accept Gray’s admissions and recommit
him as a CPV. See Certified Record at 59-66. Accordingly, the Board properly
recalculated the beginning date of Gray’s backtime on Gray’s Original Sentence as
December 30, 2015; the time Gray served between July 13, 2015 and December 30,
2015 must be credited to his New Sentence. Wilson.
            For all of the above reasons, the Board’s decision is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge




                                          4
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Corey Gray,                             :
                         Petitioner     :
                                        :
                   v.                   :
                                        :
Pennsylvania Board of Probation         :
and Parole,                             :   No. 2042 C.D. 2016
                        Respondent      :



                                      ORDER

              AND NOW, this 28th day of July, 2017, the Pennsylvania Board of
Probation and Parole’s June 20, 2016 decision is affirmed.


                                      ___________________________
                                      ANNE E. COVEY, Judge